MEMORANDUM **
Simon Munoz-Munoz appeals the sentence imposed following his guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. § 1326. Munoz-Munoz contends that the district court erred in sentencing him when he was not given a downward departure based on an overstated criminal history. We lack jurisdiction to review the district court’s discretionary denial of Munoz-Munoz’s request for a downward departure. United States v. Garcia-Garcia, 927 F.2d 489, 490-91 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.